Exhibit 10.16

Contract Ref: 2011 Xin Kai Yin Dai Zi No. 000065

 

RMB Working Capital Loan Contract

(2010) 

Prepared by: China CITIC Bank, Dalian Branch

 

 

 

 

Instruction

 

1. The Contract herein shall be filled with dark blue or black-inked signature
pen or pens.

 

2. The Contract shall be completed in full with print letters.

 

3. Currency type instead of its symbol shall be written in Chinese. When it
relates to capital amount, currency type shall be added in front of capital
letters, and currency symbol shall be added in front of small letters.

 

4. Columns and blank spaces under Withdrawal Plan or Repayment Schedule shall be
filled with fold lines and handwritten/stamping words “The blank is left
intentionally”. Other unnecessary blank spaces may be crossed with “/”.

 

 

 

The RMB working capital Loan Contract (as the “Contract”) is made on April 6th
2011 at Rd. Renmin #29, Zhongshan District, Dalian, P.R.C., 116001.,

 

By and between

 

Dalian TOFA New Materials Development Co., Ltd. who assigns Mr. Zheng Chuantao
as it legal representative and its principal place of business is South Lingang
Industrial Zone, Economic and Technology Development Zone, Dalian, P.R.C.,
116600, phone 86-411-87517999, fax 86-411-87516698, and its CITIC bank account
7211210182100008057, (as the “Debtor”);

 

And

 

China CITIC Bank Dalian Branch who assigns Mr. Yu Wenbo as it legal
representative and its principal place of business is Rd. Renmin #29, Zhongshan
District, Dalian, P.R.C., 116001, phone 86-411-82821868 and fax 86-411-82821868
(as the “Creditor”).

 

For the consideration of mutual premises and in accordance with applicable laws
and regulations, including Contract Law of P.R.C. and General Codes on Loans,
parties hereto agree as follow:

 

Article 1 Loan Type

 

1.1  The Creditor agrees to provide working capital loans to the Debtor.

 

Article 2 Loan Amount (as “Principal”) and Maturity

 

2.1 The principal contemplated under the Contract is Renminbi 10,000,000.000
(Say: Ten Million Only)

 

2.2 Maturity term is one (1) year as of April 1st 2011 till March 30, 2012.

 

2.3  In respect with maturity, withdrawal date and amount of specific loan, the
terms and provisions under Credit Certificate herein shall prevail. Credit
Certificate shall be deemed as part of, and with equal binding force with the
Contract.

 

Article 3 Use of Loan

 

3.1  The loan shall be applied to working capitals. The Debtor shall not alter
the use of loans without Creditor’s written consent. Debtor shall not use the
loan in the investments of fixed assets and equities, or use the loan in
unauthorized manufacturing or business operations or embezzle the loan proceeds.

 

Article 4 Interest and Interest Rate

 

4.1 Principal interest rate shall be determined as benchmark interest rate on
the exact withdrawal day announced by People’s Bank of China for the same loan
category and same date, plus a premium up to 30%.



 

If any single withdrawal of the loan exceeds six (6) months from the execution
date of this Agreement, Creditor shall have right to adjust the interest rate
for that specific withdrawal according to Creditor’s interest policy by
informing debtor in writing.

 



 

 

  

4.2 Principal interest rate shall be treated as floating rate and adjusted at
the anniversary date every three (3) months (as “Adjustment Day”). If there is
no such anniversary date at the month that adjustment shall be made, the last
day of that month shall be deemed as the Adjustment Day. Adjusted interest rate
is calculated on the basis of the benchmark interest rate on the exact
Adjustment Day announced by People’s Bank of China for the same loan category
and same date, plus a premium, as specified in Article 4.1.

 

4.3 Debtor shall bear the interest thereof as of the withdrawal date. Interest
shall be calculated as outstanding principal×annualized interest
rate×outstanding days /360 days

 

4.4 Interest rate for installment shall be settled initially on April 20th, 2011
and thereafter every 20th day of each month (as “Settlement Day”).

 

4.5 Debtor shall deposit adequate capitals to the account opened by the
Creditor, from which Creditor will withdraw interest in due time. However, if
Debtor chooses other means to execute due payment, Debtor shall ensure a timely
transaction. In case that Settlement Day is non-business day, Debtor shall
deposit the amount at least one business day earlier than the Settlement Day.
Otherwise, the Debtor shall be deemed to have delayed the payment if the
Creditor fails to deposit or transfer enough capitals to Creditor’s account.

 

4.6 When the loan reaches its maturity (as “Maturity Day”), both principal and
interest shall be fully settled. If Maturity Day happens to be national holiday
or weekend, interest shall be calculated on the basis of (1) the interest rate
specified herein, subtracted by the interest calculated on days between Maturity
and Repayment Day, provided that the Debtor executes repayment on the last
business day prior to such national holiday or weekend; or (2) the interest
specified herein, plus the interest calculated on days between Maturity and
Repayment Day, provided that the Debtor executes repayment on the first business
day upon such national holiday or weekend. However, if the Debtor fails to make
repayment on the first business day after national holiday or weekend, the
Debtor shall bear extra interest attributable to overdue loans as of such date.

 

Article 5 Loan Withdrawal and Release

 



5.1 Special Condition for the Initial Withdrawal:

      None.

 

5.2 Conditions for Each Withdrawal (Including the Initial Withdrawal):

(1) Debtor has not incurred any defaults under the contractual obligations of
this Agreement;

(2) There is no event of default incurred;

(3) Guaranty provisions are in effective;

(4) Based on Creditor’s reasonable judgment, Debtor has not incurred any
financial situation that may affect, delay or prevent Debtor to perform the
contractual obligations under this Agreement;

(5) Debtor has executed the documents agreed by the parties or the reasonably
requested documents by Creditor;

(6) Debtor has opened the required bank accounts under this Agreement or
Creditor’s requirement;

(7) Others: None.



  

5.3 Withdrawal Plan

 

The Debtor shall make withdrawals subject to the following plan. Withdrawal Date
shall be business day.

 

Withdrawal Date   Amount           April 1st, 2011   ¥ 10,000,000.00  

 

5.4 If the Debtor or its guarantor fails to fulfill all the statutory or
contractual obligations and liabilities, including but not limited to
circumstances that the Debtor fails to timely furnish the Creditor with a full
set of loan-related documents, or guarantor delays to complete any
guarantee-related procedures, Creditor shall reserve the right to change the
abovementioned Withdrawal Plan. In case that the loan maturity is changed owing
to a changed Withdrawal Plan, the Article 2.3 shall be favored.

 

 

 

 

5.5 Unless specified under the Contract. the Debtor shall withdraw loans subject
to the foresaid Withdrawal Plan, or otherwise obtain Creditor’s written consent
in advance so as to make any changes. If changes are necessary with regards to
withdrawal date or amount, the Debtor shall issue written notice to the Creditor
seven (7) business days prior to the agreed Withdrawal Day. And the Creditor may
agree on offering a seven (7) business-day window period. If the Debtor doesn’t
withdraw the loan after the window period which deems Debtor to have cancelled
the loan contemplated herein, the Debtor mustn’t claim the loan any more and
shall be liable to breaching the Contract as stipulated in Article 12.2.

 

5.6 If the Debtor’s willful cancellation of loan has caused changes in the
actual principal amount extended by the Creditor, the principal is calculated
subject to the effective Credit Certificate herein.

 



5.7 Loan Withdrawal and Payment

5.7.1 Loan Withdrawal Application

Debtor shall submit the withdrawal application seven (7) business-day in advance
to Creditor with required borrowing note and other documents under this
Agreement required by Creditor, and Debtor shall reserve a copy of the
authorized signatures and seals with Creditor (See Appendix #1), which will be
required to present at the time of the actual withdrawal transaction by Debtor’s
staff. Creditor shall only compare the actual signatures and seals with the
reserved copy of the true signatures and seals with Creditor by Debtor, and upon
the confirmation of such signatures and seals, Creditor shall release the loan
to Debtor according to Debtor’s loan withdrawal application. In the event Debtor
changed its authorized true signatures and seals, Debtor shall inform Creditor
with the new signatures and seals in writing at the time of such change. Debtor
shall be solely responsible for any losses due to Debtor’s failure to inform
Creditor of the changed signatures and seals in a timely manner.

 

If Debtor fails to reserve a copy of authorized true signatures and seals with
Creditor, staff from Debtor shall use the official corporate seal at the time of
withdrawal or submit an authorization power of attorney when using seals other
than official corporate seals (i.e. special financial seal).

 

The withdrawal application of Debtor is irreversible. Upon Creditor’s approval
of Debtor’s withdrawal application, Debtor shall withdraw the loans amount
accordingly.

 

Upon Creditor’s approval of Debtor’s withdrawal application, Creditor shall
release the applied loan amount to Debtor’s bank account under this Agreement or
make the entrusted payment accordingly to the designed party by Debtor.

 

5.7.2 Loan Release Method

There are two payments for loan release from Creditor to Debtor: direct payment
and entrusted payment.

 

In the event that the Debtor chooses the entrusted payment, Creditor shall
review if the payment information submitted by Debtor accurate according to
Debtor’s submitted contracts and agreements, including the payables and amounts.
Upon Creditor’s approval, the requested loan amount will paid from Debtor’s bank
account under this Agreement and to the designed party’s bank account according
to Debtor’s application.

 

5.7.3 Loan Release Management

(1) Upon release of the requested loan amount, Creditor shall have right to
inspect and confirm Debtor’s use of loan proceeds from time to time and Debtor
shall fully cooperate with Creditor for such inspection. If Creditor finds that
Debtor has misused the loan proceeds other than the agreed use under this
Agreement, Creditor shall have right to urge Debtor to correct such misuse
within certain period of time. If Debtor refuses to correct such misuse,
Creditor shall perform the contractual rights under Article 13.4 and 13.7 of
this Agreement.

 

(2) If the loan is released through direct payment to Debtor, Debtor shall
submit Creditor the related business contracts and other proofs for the use of
loan proceeds on or before the 10th calendar day of the second month of each
quarter. Creditor shall have right to analyze, inspect and supervise the use of
loan proceeds to make sure Debtor is reasonably using the loan proceeds in the
agreed to purpose under this Agreement.

 

(3) Creditor shall suspend the loan release if Debtor has the following
situation:

Credit line dropped and business operation became weak;

Failed to use the loan proceeds as agreed to; or

Breached this Agreement by avoiding the bank’s entrusted payment of loan release
regulations.

 

5.8 Others: None. 



 

Article 6 Repayment

 

6.1 The Principal hereunder shall be paid by means of installment at the end of
Maturity Day.

 

6.2 The Creditor shall repay the Principal in accordance to:

 

SN   Repayment Date   Amount                     1   March 23, 2012   ¥
5,000,000.00                     2   March 30, 2012   ¥ 5,000,000.00  

 

6.3 The Debtor shall deposit to Creditor’s account 7211210182100008057 the
amount no less than principal plus interest three (3) business-day prior to the
Repayment Day; and authorize the Creditor to automatically withdraw the
principal and interest from such account.

 

If the repayment day falls into a holiday, Debtor shall make such deposit on the
previous business day before the holiday.

 



6.4 Debtor shall follow the following priority order in making the repayment if
the total repayment is less than the required total amount by Creditor:

(1) Applicable fees, penalties and reimbursements under this Agreement and laws;

(2) Applicable interest penalties and compound interests;

(3) Accrued interests; and

(4) Payable principles.

 

6.5 Voluntary Pre-Repayment

 

6.5.1 If the Debtor makes any pre-repayment in advance, Debtor shall:

(1) Have made a full repayment of any due amount of the repayment required by
Creditor under this Agreement prior to the above pre-repayment; and

 

(2) Make a written application for such pre-repayment at least twenty (20) days
to Creditor for Creditor’s approval;

 

(3) – (5): Not applicable.

 

6.5.2 Not applicable.

 

6.5.3 The pre-repayment is irreversible. Debtor shall make such payment under
terms listed in the approved pre-repayment application to Creditor.

 

6.5.4 If Creditor approves the pre-repayment application, the applicable
interests shall be calculated based on the actually outstanding period of days
of such amount of principle in each pre-repayment.

 

Article 7 Debt Extension

 

7.1 If Debtor is unable to pay the principal in due time and requests for
extension, he shall file a written application with the Creditor thirty (30)
days prior to its due date. However, Creditor shall have the right to treat the
loan as overdue provided that Creditor disagrees on the extension and Debtor
fails to make due payment.

 

Article 8 Guarantee

 

8.1 The loan contemplated hereunder shall be guaranteed by warranties. In
respect of such warranties, the Creditor and guarantors have entered the
following guarantee contracts referenced by

 

 

 

 

(1) 2011 Xin Kai Yin Zui Bao Zi No. 000065-1

 

(2) 2011 Xin Kai Yin Zui Bao Zi No. 000065-2

 

(3) 2011 Xin Kai Yin Zui Bao Zi No. 000065-3

 

(4) 2011 Xin Kai Yin Zui Bao Zi No. 000065-4

 

Article 9 Debtor’s Representations and Warranties

 

9.1 The Debtor is a legal person incorporated under laws of P.R.C., of civil
rights and behavioral competence, and independently liable to any duties. The
Debtor has obtained necessary/lawful authorizations and approvals, from external
or internal, to sign the Contract herein.

 

9.2 All the loan-related documentations, reports, representations and others,
which are provided by the Debtor at Creditor’s request or subject to laws, are
of effect, truth, accurateness, completeness and law-binding.

 

Article 10 Debtor’s Rights and Liabilities

 

10.1 The Debtor shall, on a regular basis or from time to time, furnish the
Creditor with reports and documents that truly reflect Debtor’s true, effective
and complete economic and financial positions.

 

10.2 Debtor shall issue a written notice to the Creditor thirty (30) days in
advance, for approval and pin down any liabilities for settlement, in-advance
settlement or provide guarantees acceptable to the Creditor, provided that
throughout the term, there are any material change in Debtor’s operations and
revolutions, including but not limited to stock conversion, reorganization, M&A,
spin-off, joint capital, alliance, leasing, or any change to Debtor’s scope of
operation and registered capitals.

 

10.3 Debtor shall provide positive support to Creditor who will oversee and
inspect Debtor’s operations and use of loan from time to time. Debtor shall
assume all the fees and expenses arising from interfering Creditor from such
overseeing and inspection.

 

10.4 Unless obtaining Creditor’s written consent, Debtor shall not employ any
ways to directly or indirectly transfer the payment liability specified herein.

 

10.5 Debtor, who handles any material assets or majority or whole of revenues by
means of transferring, leasing or providing guarantees to debts other than what
is contemplated hereunder, shall issue a written notice in advance of at least
thirty (30) days for Creditor’s approval.

 

10.6 In case of any events unfavorable to fulfilling obligations herein,
including but not limited to prosecution, arbitration, criminal suites,
administrative penalties, suspension, stoppage, delinquency, bankruptcy, revoke
of business license, or inferior financial positions, Debtor shall inform
Creditor in written form within three (3) days at the occurrence or possible
occurrence of foresaid events.

 



 

 



 

10.7  If any guarantor incurs events including but not limited to suspension,
stoppage, bankruptcy, delinquency, revoke of business license, and operational
loss, thus hampering part or whole of capability of guaranteeing the loan, or
values of collaterals, pawns, pledge rights are decreased, Debtor shall provide
new guarantee acceptable to Creditor.

 

10.8 If Debtor makes changes to legal person name, legal representative, project
director, principal place of business, telephone, fax and among others, Debtor
shall inform Creditor in written form seven (7) days after such change.

 

10.9 Throughout the term, Debtor shall not unlawfully inject loans into stock or
real estate market through Creditor’s or any third party’s third party’s bank
account.

 

Article 11 Creditor’s Rights and Liabilities

 



11.1 Debtor shall have the right to withdraw and use the loan according to this
Agreement.

 

11.2 Debtor shall pay principal and interests under this Agreement.

 

11.3 Creditor shall have the right to inspect Debtor’s operations and use of
loans.

 

11.4 Creditor shall be entitled for claiming outstanding residue provided that
capitals generated from disposing collaterals/pawns are inadequate to fully pay
off all the debts guaranteed hereby.

 

11.5 Creditor shall timely issue loans to Debtor at full amount provided that
Debtor has fulfilled the obligations and prerequisites herein.

 

11.6 Creditor shall have the right to require loan-related documents from Debtor
subject to loan reviewing rules. Creditor shall keep confidential for any
documents, data and information furnished by the Debtor, unless required by laws
and regulations.

 



Article 12. Bank Account

 

Debtor shall open the following two (2) accounts with Creditor:

 

(1)Settlement Account [#7211210182100008057]

for principal and interest payments only; and

 

(2)Payment Account [#7211210182100010177]

for payments only.



 

Article 13 Violation

 

13.1 Parties hereto shall execute the Contract upon effect, or otherwise assume
relevant liabilities for breaching the Contract.

 

13.2 If Debtor fails to obtain Creditor’s written consent and to withdraw the
loan as required, Creditor shall be entitled to claiming any damages based on
the outstanding days and interest rate defined in the Contract.

 

13.3 If Creditor fails to issue loan subject to the Contract, Debtor shall have
the right to claiming any damages based on the outstanding days and interest
rate defined in the Contract.

 

13.4 Debtor shall have the right to terminate or suspend any non-withdrawn loans
under the Contract, require a prompt repayment to realized loans, accompanying
interest and other expenses, and employ other measures as lawfully applicable,
provided that

 

13.4.1 Debtor fails to pay principal and interest specified under the Contract
in due time;

 

 

 

13.4.2 Debtor fails to perform any obligations set forth in the Contract; or

 

13.4.3 Debtor provides to Creditor the inaccurate, untruthful, incomplete or
intentionally misleading documents, files, or representations and warranties
under Article 9th.

 

13.4.4 Debtor ceases to, is unable to, or explicitly expresses its incapability
to pay its due debts.

 

13.4.5 Debtor experiences shut-off, stoppage, delinquency, solvency, delinquency
of business license, or any unfavorable events to Debtor’s operation or
properties including actions, arbitrations, criminal affairs and administrative
punishment.

 

13.4.6 Debtor incurs (1) any changes to principal place of business, scope of
business, legal representation and other registered items, or (2) any
significant investments, that may materially impact or threaten the fulfillment
of debt liabilities hereunder.

 

13.4.7 Debtor incurs significant economic loss, asset damages or assets damages
due to guarantees, or other financial crisis.

 

13.4.8 Debtor’s normal business course is distracted, due to (1) a significant
operational or financial crisis incurring to Debtor’s holding shareholders or
affiliated companies, or (2) a material related-party transaction executed among
Debtor, Debtor’s holding shareholders and affiliated companies.

 

13.4.9 There is adverse trend in Debtor’s industry.

 

13.4.10 Debtor fails to seek settlement services or bank savings from Creditor.

 

13.4.11 Debtor alters the use of loan at its discretion.

 



13.4.12 Debtor fails to make the payment under Article 5.7 of this Agreement.

 

13.4.13 Debtor defaults under the presentations made under Article 10 of this
Agreement.

 

13.4.14 Debtor violated the requirements of Creditors on supervising the
withdrawal of loans.

 

13.4.15 Cross-Defaults: Not applicable. 

 

13.4.16 Debtor’s senior managers are involved in corruptions, bribery,
embezzlement or other illicit operational activities. 



 

13.4.17 Debtor’s guarantor(s) violate(s) terms and provisions under guarantee
contract.

 

13.4.18 Debtor incurs other events that may harm, damage or possibly threaten
Creditor’s rights and interests.

 

13.4.19 Others: None

 

13.5 If Debtor fails to reimburse the principal in due time, Creditor shall,
without prejudice to rights specified in Article 13.4, have the right to add
punitive 50% to the interest rate fixed herein.

 

13.6 If Debtor fails to pay interest in due time, Creditor shall reserve the
right to collect interest at a punitive compound rate subject to Article 13.5,
calculated on the actual days of delayed payment.

 

13.7 If Debtor applies the loan to other purposes unspecified under the
Contract, Creditor shall be entitled to a payment calculated on basis of (1) the
amount of misappropriated loans, (2) days of such misappropriation and (3) an
applicable interest rate herein plus 100% punitive rate.

 

 

 



13.8 Creditor shall not collect any damages arising from Debtor’s prepayment.



 

13.9 Creditor’s any expenses, including but not limited to legal cost,
accommodation, attorney fee (below 20% of total debts), property preservation,
notarization, translation and auction, that arising from realizing the debt
payment, shall be borne by the Debtor.

 

Article 14 Continuity of Obligation

 

14.1 Any obligations under the Contract shall bear continuity, which legally
binds Debtor’s successors, receivers, transferee and entities after Debtor’s
M&A, reorganization or name change, free from any disputes, claims,
prosecutions, superior’s orders, or any contracts or files signed between Master
Contract Debtor and any other persons. Such obligations shall not be altered due
to Debtor’s solvency, delinquency, disqualification, amended Article of
Associations or other changes of any nature or of any kind.

 

Article 15 Notarization

 

15.1 Any notarization expenses incurred at either of these two parties’ request
shall be borne by the Debtor. Such notarization shall be performed by competent
authorities.

 

15.2 If Creditor requires possessing a notarization with enforceable power,
Debtor shall agree. Creditor may present such notarization to local court for
mandatory execution provided that Debtor delays the payment of loan contemplated
hereunder in due time. Debtor shall assume all the expenses incurred therefrom
and agree on such mandatory execution and relinquishment of any defense right.

 

Article 16 Others

 

Debtor undertakes to refrain from directly or indirectly injecting any of bank
loans into stock or real estate market, otherwise shall assume all the losses
incurred to Creditor. If there is any conflict between the Article 16 and other
terms set fort under the Contract, the former shall prevail.

 

Article 17 Governing Laws

 

17.1 The Contract shall be governed by laws of Peoples’ Republic of China.

 

17.2 In case of any disputes arising from or related to the Contract, parties
hereto shall settle the disputes on a friendly basis; otherwise either party may
file a legal suit or forcible execution to the people’s court where Creditor is
located.

 

 

 

 

Article 18 Accumulation of Creditor’s Rights

 

18.1 Creditor’s rights and interest under the Contract shall be accumulated,
free from relevance of any rights required by laws or contracts. Unless
specified in Creditor’s written statement, Creditor’s any delayed execution,
partial execution and non-execution of any rights shall neither constitute any
waiver of all/partial rights, nor impact Creditor’s continued execution of such
rights or other rights.

 

Article 19 Effect, Change and Termination

 

19.1 The Contract enters into full force upon signatures and seals attached by
Debtor’s legal representatives or authorized agents, and Creditor’s legal
representatives, incumbent or authorized agents.

 

19.2 Unless otherwise specified herein, parties hereto shall not alter or revoke
the Contract at its discretion, upon the Contract entering into force. For any
changes or terminations, parties hereto shall agree and form a written
supplement.

 

19.3 With the Contract entering into full force, Creditor shall issue a written
notice to Debtor prior to transferring all or part of its debt rights hereunder
to any third party. No approval from Debtor is necessary.

 

19.4 With the Contract entering into full force, Creditor shall obtain
guarantors’ written consents and undertakings of continuing or renewing its
guarantee-related obligations, provided that Debtor intends to transfer all or
part of its debt obligations to any third party. Written consent from Creditor
shall be obtained.

 

Article 20 Miscellaneous

 

20.1 For any unsettled matters hereunder, parties hereto may make supplemental
agreements as attachment of the Contract. Any attachment, amendment, supplements
to the Contract shall constitute each and any inseparable part of the Contract,
each with equivalent legal force.

 

20.2 If a certain paragraph or content of a certain paragraph herein is deemed
as ineffective, such paragraph or content shall not affect the Contract, other
paragraphs and other content of such paragraph.

 

20.3 Any notices, requirements or other correspondences issued by Creditor to
Debtor, including but not limited to telegraph, telex and facsimile, shall be
deemed to be served to Debtor as soon as such notices, requirements or other
correspondences are issued. The abovementioned correspondence in certified mail
form shall be deemed to be served to Debtor at the third day upon such mailing
day.

 

20.4 The Contract is made in six copies, one for Debtor, three for Creditor and
two for related official authorities.

 

20.5 Creditor has employed reasonable measures to (1) request Debtor to notice,
and (2) make full explanation to any terms and provisions in connection with
exemption or limited obligations. Both parties hold no dissent on understanding
of all the terms and provisions hereunder.

 

Debtor: (Seal) Creditor: (Seal)     Legal Representative: /s/ Zheng Chuantao
Legal Representative: /s/ Yu Wenbo

 



 

 

  



Appendix #1

 

Reserved Copy of Authorized Signatures and Seals of Debtor 

 

#1: [Debtor’s Corporate Seal]

  

#2: [Zheng Chuantao’s personal Seal]

  

#3: [Debtor’s Special Financial Seal]

 



 

 

 



Appendix #2

 

Entrusted Payment POA Template

(Applicable to Bank Entrusted Payment)

 

China CITIC Bank __________________ Branch Office:

 

Under the RMB Working Capital Loan Contract of number _____________ (the
“Agreement”), we would like to, under the agreed to use of loan proceeds, use
the total amount of loan of ¥______________________ for the purpose of
___________________________. Please find the attached business transaction
contract for reference.

 

It is authorized and requested that your bank to wire the above loan amount to
the following account:

 

#1 Wired To:   #2 Wired To:   Bank:   Bank:   Account #:   Account #:   Wired
Amount:   Wired Amount:     #3 Wired To:   #4 Wired To:   Bank:   Bank:  
Account #:   Account #:   Wired Amount:   Wired Amount:     #5 Wired To:   #6
Wired To:   Bank:   Bank:   Account #:   Account #:   Wired Amount:   Wired
Amount:    

 

It is hereby confirmed that:

(1)This representations and warranties made by the undersigned in the Agreement
are true and accurate as of the date herein;

 

(2)There is no default or foreseeable default under this Agreement.

  

Debtor’s Name: _____________________________

 

[Debtor’s reserved signatures and seals with Creditor] [Debtor’s Corporate Seal
and Zheng Chuantao’s Personal Seal]

 

Authorized Signer: ___________________________

 

Date: _____________________________

 

Attachment: _____ copies of business transaction contracts.

 



 

